UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LESIMEON L. BROOKS,
                               Plaintiff,
                   -against-                                 19-CV-11125 (CM)
NEW YORK STATE DEPARTMENT OF                                 ORDER OF DISMISSAL
PAROLE; J. ROBINSON, Senior Parole
Officer; PAROLE OFFICER J. BOUCK,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Eric M. Taylor Center (EMTC) on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his federal

rights. For the following reasons, the complaint is dismissed.

       On December 6, 2019, the Court issued an order directing Plaintiff to pay the $400.00 in

fees required to file this action or, to proceed without prepayment of fees, submit an IFP

application and prisoner authorization. (ECF No. 2.) On December 12, 2019, Plaintiff filed an

identical complaint, along with an IFP application and prisoner authorization. That filing was

opened as a new action, Brooks v. New York State Dep’t of Parole, ECF 1:19-CV-11408, 2.

Because Plaintiff filed an IFP application and prisoner authorization in that action, and because

that action raises identical claims, no useful purpose would be served by the litigation of this

duplicate lawsuit. Therefore, the Court vacates its December 9, 2019 order (ECF No. 2), and

dismisses this complaint without prejudice to Plaintiff’s pending case under docket number 19-

CV-11408 (UA).
                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court vacates its December 9, 2019 order directing payment of fee or IFP

application and prisoner authorization (ECF No. 2).

         The Court dismisses the complaint as duplicative.

         In light of the Court’s belief that Plaintiff may have submitted duplicate complaints in

error, the Clerk of Court shall not charge Plaintiff the $350.00 filing fee for this action, and the

Warden or Superintendent having custody of Plaintiff shall not deduct or encumber funds from

Plaintiff’s prison trust account for this lawsuit.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     December 20, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                     2
